

116 SRES 411 IS: Affirming that States maintain primacy for the regulation of hydraulic fracturing for oil and natural gas production on State and private lands, that the President has no authority to declare a moratorium on the use of hydraulic fracturing on State and private lands, and that the President should not attempt to declare a moratorium on the use of hydraulic fracturing on Federal lands (including the Outer Continental Shelf) or lands held in trust for an Indian Tribe, unless the moratorium is authorized by an Act of Congress.
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 411IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Toomey (for himself and Mr. Barrasso) submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONAffirming that States maintain primacy for the regulation of hydraulic fracturing for oil and
			 natural gas production on State and private lands, that the President has
			 no authority to declare a moratorium on the use of hydraulic fracturing on
			 State and private lands, and that the President should not attempt to
			 declare a moratorium on the use of hydraulic fracturing on Federal lands
			 (including the Outer Continental Shelf) or lands held in trust for an
			 Indian Tribe, unless the moratorium is authorized by an Act of Congress.
	
 That— (1)States maintain primacy for the regulation of hydraulic fracturing for oil and natural gas production on State and private lands;
 (2)the President has no authority to declare a moratorium on the use of hydraulic fracturing on State and private lands; and
 (3)the President should not attempt to declare a moratorium on the use of hydraulic fracturing on Federal lands (including the Outer Continental Shelf) or lands held in trust for an Indian Tribe, unless the moratorium is authorized by an Act of Congress.